Citation Nr: 0608934	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION


The veteran had active service from May 1972 to May 1974, and 
from October 1974 to October 1992.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

During the course of the current appeal, the veteran has 
raised other issues; however, absent perfected appeals, these 
are not part of the current appellate review.

In May 2005, the Board remanded the case for further 
development.  That has now been accomplished, a SSOC has been 
issued and the case has been returned for further appellate 
review. 



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the sole pending appellate issue.

2.  The veteran has service connection for cervical myopathy 
due to disc bulging with bladder and bowel impairment and 
headaches, rated as 60 percent disabling; hypertensive heart 
disease with congestive heart failure associated with 
hypertension, rated as 30 percent disabling; residuals of 
lumbar spine injury with disc bulging, rated as 20 percent 
disabling; arthritis of the right knee, rated as 10 percent 
disabling; arthritis of the left knee, rated as 10 percent 
disabling; residuals of right ankle fracture, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; burn scar of the 
left upper arm, rated as 10 percent disabling; and residuals 
of fracture of the right 4th and 5th fingers, postoperative; 
keloid scar of the right upper arm; and erectile dysfunction 
associated with hypertension, each rated as noncompensably 
disabling.  The combined rating is 90 percent and the veteran 
has been granted a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
from October 27, 1992.  He is also in receipt of special 
monthly compensation on account of anatomical loss of a 
creative organ.

3.  Evidence of record and medical opinion do not sustain 
that the veteran's service-connected disabilities require aid 
and attendance or render him housebound.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of being in need of regular aid and attendance of 
another person or by reason of being housebound have not been 
met. 38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The case has 
been remanded by the Board for development to include a new 
and specific examination, which has been conducted.  The 
veteran has indicated that he is aware of what is required in 
the way of evidence; and although he has been asked for 
additional information with regard to the remaining appellate 
issues, other than referencing VA records, which are of 
record, nothing further has been produced or identified as in 
existence which would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the issue without detriment to the due process rights of 
the veteran.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim.  The Board finds that the examination 
reports coupled with the other evidence of record provide 
sufficient information to adequately evaluate the claim.

The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Criteria

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.350(b)(3) (2005).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a) (2005). 38 C.F.R. § 3.351(c) 
(2005).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2005).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

Alternatively, 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 
2005), special monthly compensation is payable for being 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  

Special monthly compensation under this section is also 
payable for a single service-connected disability rated as 
totally disabling, with additional service-connected 
disability independently rated at 60 percent, separate and 
distinct from the totally disabling service-connected 
disability and involving different anatomical segments or 
bodily systems.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2005); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual background

Extensive VA and private evaluative records are in the file.  

At the time of the Board's prior consideration, at least two 
recent VA medical opinions were of record, one of which 
stated that the veteran was unable to function without 
someone to handle many of his immediate and personal needs 
and unable to leave the house; and another, that he was in 
fact able to care for much of his daily wants and needs and 
even leave the house on occasion.  Neither opiner 
specifically identified what rendered him unable to care for 
himself or unable to leave the house.  And neither opiner 
delved further into what factors are unusual in his situation 
so as to fulfill the standards for aid and attendance.

In the earlier decision, the Board also noted that it also 
appeared from clinical records in the file that the veteran 
does appear at VA facilities for care, but it was not clear, 
however, how he got there, i.e., wheelchair aided, etc.  On 
the other hand, he has delineated the various functions he 
was unable to perform, and stated that had he not been 
afforded help by his close relatives, he would have to be in 
an assisted living facility. 

In the remand action, the Board noted the veteran did not 
meet the schedular criteria as currently rated.  However, in 
view of the conflicting evidence discussed above, the Board 
found that an examination was necessary.  Accordingly, the 
case was remanded for the RO to contact the veteran and 
obtain the names and addresses of all health care providers 
where he had recently received recent treatment for his 
service-connected disabilities.  After receiving this 
information and any necessary releases, the RO was to contact 
the named medical providers and obtain copies of all related 
medical records.  Regardless of whether or not the veteran 
responded, the RO should obtain his most recent VA treatment 
records.  The veteran was asked to submit additional 
independent evidence with regard to the help he required at 
home, etc.  

The veteran has since provided VA contact points as the 
sources of his care.  These records are now all in the file.  
Additional information was not forthcoming.

The veteran has also reiterated his argument that he had had 
increased bowel and bladder problems requiring that he wear a 
diaper for the past two years and causing him to have a 
difficult time in keeping himself clean.

The Board also requested that the veteran should also be 
afforded a VA examination to determine his ability to leave 
his home and to care for his basic needs without assistance.  
All necessary tests and studies were to be performed.  The 
examiner was asked to express a definitive and reasoned 
opinion as to the medical probability that the claimant is 
either housebound or in need of permanent aid and attention 
due to his service- connected disabilities.  A complete 
rationale was to be provided for any conclusions reached.

Since then, the veteran has been examined by a VA examiner 
for the purposes of this determination.  The report, dated in 
October 2005, noted that the veteran stated that he lived 
with his sister who cared for him.  He was able to attend the 
examination, was ambulatory and walked without assistive 
devices.  His blood pressure was 134/86.  The examiner noted 
that he had no functional restrictions of his upper 
extremities regarding activities such as self-feeding, 
fastening clothing, bathing or shaving.  He was able to dress 
and undress himself in the presence of the examiner without 
extreme difficulty.

The examiner noted that the veteran had no functional 
restrictions with reference to limitation of motion, or 
muscle atrophy, etc. with regard the lower extremities.  He 
required no assistive devices in moving approximately 80 feet 
from the waiting room to the office and back again to the 
elevator.  He was noted to be able to leave his residence and 
immediate premises at will although he was noted to be 
dependent on his sister to operate his motor vehicle for him.  
He showed no sign of acute incontinence although he was 
wearing a diaper.

The physician specifically concluded that:

The veteran is not in need of aid and 
attendance, nor does he fit requirements 
for housebound status, as he is 
ambulatory, and able to dress and undress 
as needed, as evidenced by this 
examination.  (emphasis added) 

Analysis

There is no question but that the veteran is severely 
disabled by his service-connected disabilities.  He has 
service connection for cervical myopathy due to disc bulging 
with bladder and bowel impairment and headaches, rated as 60 
percent disabling; hypertensive heart disease with congestive 
heart failure associated with hypertension, rated as 30 
percent disabling; residuals of lumbar spine injury with disc 
bulging, rated as 20 percent disabling; arthritis of the 
right knee, rated as 10 percent disabling; arthritis of the 
left knee, rated as 10 percent disabling; residuals of right 
ankle fracture, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; hypertension, rated as 10 
percent disabling; burn scar of the left upper arm, rated as 
10 percent disabling; and residuals of fracture of the right 
4th and 5th fingers, postoperative; keloid scar of the right 
upper arm; and erectile dysfunction associated with 
hypertension, each rated as noncompensably disabling.  

The combined rating is 90 percent and the veteran has been 
granted a total rating based on individual unemployability 
due to service-connected disabilities (TDIU) from October 27, 
1992.  He is also in receipt of special monthly compensation 
on account of anatomical loss of a creative organ.

However, the benefits requested in this case are specific and 
beyond the usual, requiring not all but a modicum of 
fulfillment of the stated criteria for a grant of the 
benefit.  

He is already being schedularly (and in given instances, 
extraschedularly) compensated at a significant level for 
these disabilities, as noted above.

And it may well be that in the future, if the veteran's 
status deteriorates further, he may more realistically 
fulfill those requirements.  

However, at present, and with the benefit of specific 
evaluation to assess whether he is in such a state at 
present, the aggregate evidence of record and medical opinion 
do not sustain that the veteran 's service-connected 
disabilities require aid and attendance or render him 
housebound.  He lives with his sister, and needs her to 
operate his motor vehicle.  However, and albeit he may have 
some problem areas that cause some periodic concern, he is 
generally able to unilaterally maintain his hygiene and 
personal appearance, his ambulation, and is able to leave his 
house.  

And while he may has some impairment in modest portions of 
one or more segments of the criteria, he is not now shown to 
be so substantially impaired as to be considered to fulfill 
those requirements to a sufficient extent that he qualifies 
for this special compensation benefit.

There is no doubt as to a material issue in this case which 
must be resolved in the claimant's favor.  Entitlement to 
special monthly compensation by reason of being in need of 
the regular aid and attendance of another person or by reason 
of being housebound has not been shown, and the appeal is not 
now warranted.


ORDER

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or by reason of being housebound is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


